Citation Nr: 1019154	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis 
barbae (PFB) with cystic acne, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to July 
1973. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above claim. 

In February 2008, the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  When this 
claim was initially before the Board in May 2008 and March 
2009, it was remanded for further development. 


FINDINGS OF FACT

1.  For the period of August 9, 2004, to May 25, 2009, the 
Veteran's PFB with cystic acne was manifested by one 
characteristic of disfigurement, did not affect more than 20 
percent of his entire body or more than 20 percent of his 
exposed areas, did not require intermittent systematic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more during a 
twelve month period, and did not affect more than 40 percent 
of his face or neck.

2.  Since May 26, 2009, the Veteran's PFB with cystic acne 
has been manifested by two characteristics of disfigurement, 
but has not affected more than 40 percent of his entire body 
or more than 40 percent of his exposed areas, and has not 
required constant or near-constant systematic therapy such as 
corticosteroids or other immunosuppressive drugs for a twelve 
month period.


CONCLUSIONS OF LAW

1.  For the period of August 9, 2004, to May 25, 2009, the 
criteria for a rating in excess of 10 percent for PFB with 
cystic acne were not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.7, 4.114, 4.118, Diagnostic Code 
(DCs) 7800, 7806, 7820, 7828 (2007).

2.  Since May 26, 2009, the criteria for a 30 percent 
disability rating, but no more, for PFB with cystic acne have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.114, 4.118, DCs 7800, 7806, 7820, 7828 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in September 2005 
informed the Veteran of all three elements required by 38 
C.F.R. § 3.159(b), as stated above.  Additionally, letters 
outlining the specific rating criteria for an increased 
rating for PFB were provided to the Veteran in May 2008 and 
March 2009, before the claim was readjudicated in the 
November 2009 supplemental statement of the case.  

Regarding the duty to assist, the RO has obtained the 
Veteran's service and VA treatment records.  There is no 
indication from the claims file that the Veteran has received 
private treatment for his PFB, and accordingly, no such 
records could be obtained.  The Veteran has also been 
provided with three VA examinations and a hearing.  Moreover, 
the Board is satisfied that the RO has substantially complied 
with the Board's April 2009 remand directives.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that it directed the 
RO to obtain a complete copy of the Veteran's recent VA 
treatment records and schedule the Veteran for a VA 
dermatology examination.  In this regard, the Board notes 
that all relevant records have been obtained, and in May 
2009, the Veteran was afforded a VA dermatology examination 
that addressed the specific rating criteria for skin 
disorders. 

Accordingly, the duty to assist has been satisfied and there 
is no reasonable possibility that any further assistance to 
the Veteran by VA would be capable of substantiating his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II.  Increased Rating

The Veteran was initially granted service connection for PFB 
in August 1986 and was assigned a noncompensable disability 
rating under 38 C.F.R. § 4.118 DC 7806, effective July 28, 
1986, the date of his claim.  In September 1988, the Veteran 
submitted a claim for an increased rating, reporting that his 
skin condition was worse than it was currently rated, and in 
a January 1989 rating decision, the RO increased the rating 
assignment for the Veteran's PFB to 10 percent disabling 
under DC 7806, effective from May 9, 1988.  In August 2005, 
the Veteran again submitted a claim for an increased rating 
for his skin condition, asserting that his PFB had worsened 
such that a higher rating is warranted.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

Although the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  However, as 
discussed below, the record reflects that the Veteran's 
disability has remained constant with respect to the 
applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id. 

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  
The United States Court of Veterans Appeals (Court) held, in 
Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes 
of determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of, or overlapping with, the symptomatology of the other 
conditions.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).


A. Factual History

During VA treatment in October 2004, the Veteran sought 
treatment for a sore boil on his left cheek.  The doctor 
treated him with a Kenalog injection, and noted that the 
Veteran's current treatment included taking daily 
tetracycline and using Retin-A and Cleocin-T.  The doctor 
reported that the Veteran continued to have short-laid beard 
hair with pitted ice-pick scarring.  The doctor also stated 
that the Veteran was essentially unchanged since his past 
examination except for a scar bound down papule with a cross, 
which was consistent with a history of folliculitis.  

In August 2005, the Veteran's medications were reviewed; the 
doctor renewed orders for clotrimazole and nystatin for 30 
days, with no refills until his next appointment.  

The Veteran was afforded a VA examination in October 2005.  
At the outset, the examiner indicated that the Veteran's 
claims file was not available for review, but that he had 
reviewed the October 2004 VA treatment note.  The Veteran 
reported that he had to use scissors to trim his beard due to 
exacerbations of his symptomatology, and that he was unable 
to have a close shaven face.  He also reported that, in the 
past two years, a sebaceous cyst had developed from ingrown 
facial hair, which required incision and drainage (I&D) 
surgery.  

The examiner reported that the Veteran had at least three 
small raised nodules of less than 0.5 centimeters on the left 
side of his face, with a history of I&D on a pre-auricular 
area on the right cheek and two on the left cheek.  The 
examiner went on to summarize the Veteran's current lesions 
of the face and neck, reporting that they were generalized in 
distribution and were of acne-form type, causing superficial 
cysts, discoloration (i.e., increased pigmentation), and 
scarring.  The examiner stated that the Veteran had several 
scars, including a 2.75 by 0.1 centimeter vertical scar in 
the pre-auricular area on the right side, which was 
depressed, but not inflamed or discolored; and two semi-lunar 
shaped scars on the left cheek, which were slightly 
depressed, non-inflamed, and of normal skin tone.  The 
examiner also stated that the Veteran had at least two 
palpable superficial nodules on the right cheek, and at least 
one on the right cheek, all of which were less than 0.5 
centimeters round, and which caused increased pigmentation at 
the leading edge of his beard.  The examiner reported that 2 
percent of the Veteran's total body surface and 4.5 percent 
of his face was affected by his PFB.  Finally, the examiner 
stated that the Veteran's PFB treatment included taking 
tetracycline orally on a daily basis, as well as using 
topical solutions, including Retin-A and Cleocin-T, on a 
daily basis.  

In April 2006, the Veteran was treated by the same doctor 
that treated him in October 2004.  The doctor reported that 
since that time, the Veteran had developed intermittent 
chronic deep-seated pimples with occasional acne breakouts, 
and noted that the Veteran had been on tetracycline for 
sometime, which was not improving the condition.  On 
examination, the Veteran had very oily facial skin, some 
areas of ice-pick scarring consistent with old acne, and two 
to three deep-seated pustules (almost cystic-type lesions) on 
his left and right cheeks consistent with cystic acne.  The 
doctor went on to diagnose the Veteran with deep-seated 
cystic acne with an occasional papular component, prescribed 
him with doxycylcine twice daily, and told him to apply 
benzoyl peroxide lotion and Cleocin-T on a daily basis.    

In September 2006, the Veteran reported that he had two deep-
seated nodules on the right side of his face in his beard 
area that had become inflamed and irritated.  On examination, 
the Veteran had diffuse ice-pick scarring of the beard area 
with two deep-seated tender painful nodules - one on the 
right mid-cheek and one on the right jaw line - as well as a 
few pustules across his beard area.  The doctor diagnosed the 
Veteran with PFB with inflammatory nodules, which he injected 
with Kenalog.  The doctor also noted that if these nodules 
became recurrent and non-responsive to treatment, excision 
would be considered.  The Veteran was advised to continue 
taking daily oral tetracycline and using Retin-A and benzoyl 
peroxide.  

In February 2007, the Veteran reported that he was not 
tolerating the tetracycline due to gastrointestinal side 
effects, but that he continued to use benzoyl peroxide and 
cleomycin topically.  The Veteran reported some improvement, 
but indicated that he had two persistent nodules - one on his 
right upper cheek and one on his right mandible - that had 
been present for over a year and had been injected at his 
last treatment with only minimal improvement.  An examination 
of the scalp, face, and neck revealed multiple pitted scars 
across the mid-face and an 11-millimeter mobile subcutaneous 
nodule on his right upper cheek, as well as an 8-millimeter 
subcutaneous nodule on his right upper cheek.  The doctor 
diagnosed him with PFB with persistent nodules, which she 
stated were probably epidermal inclusion cysts resulting from 
ingrown hair.  The doctor also scheduled him for an excision 
the following month, advised him to continue using topical 
treatment, including benzoyl peroxide and cleomycin, and to 
start using hydrocortisone cream immediately after shaving.  

On March 7, 2007, the Veteran underwent a shave biopsy of a 
cyst on his right mandibular line.  The cyst, which had a 
hard central core, but no cyst wall, was excised and the 
lesion was injected with Kenalog.  Later that month, on March 
22, the Veteran sought treatment for enlargement of the 
cystic structure.  The doctor noted that the Veteran had a 
subcutaneous nodule consistent with an epidermal inclusion 
cyst on the right mandibular line, and scheduled the Veteran 
for a cyst excision the following month.  Four days later, on 
March 26, the Veteran again sought treatment for his cyst, 
reporting that it had enlarged and become painful.  On 
examination, the doctor noted that the Veteran had a nodule 
that was enlarged and slightly erythematous.  The doctor gave 
the Veteran a 14 day prescription of doxycycline.  

Subsequently, on March 30, 2007, the Veteran sought urgent VA 
treatment for the cyst, reporting that he began taking 
antibiotics four days earlier due to the cyst enlarging and 
becoming painful.  The Veteran indicated that the size of the 
cyst had decreased over the past two days, but that he wanted 
to have it examined before the weekend.  He also reported 
that he had been running a low grade fever for the past few 
days before the cyst started draining.  The doctor noted that 
the Veteran had a subcutaneous nodule on his right lower jaw 
and was positive for right cervical adenopathy.  The doctor 
noted that the Veteran was scheduled for an excision the 
following month and advised him to continue taking 
doxycycline and using the topical solutions.

In October 2007, the Veteran sought treatment for routine 
follow-up of his PFB and nodular cystic acne of the lower 
face.  The doctor noted that the Veteran was currently being 
treated with benzoyl peroxide and tretinoin cream, and had 
recently undergone epidermal inclusion cyst removal of a cyst 
on his temple with good results.  Examination of the scalp, 
face, neck, and arms revealed a few inflammatory papules and 
nodules on his beard area including one on his right cheek 
that was 1.2 centimeters in size, well circumscribed, and 
with no current signs of infection that was consistent with 
an epidermal inclusion cyst.  The doctor diagnosed him with 
PFB with an epidermal inclusion cyst on the right cheek, 
prescribed him with doxycycline, and recommended that he 
continue using benzoyl peroxide, tretinoin, and Cleocin-T.  

At his February 2008 Board hearing, the Veteran reported that 
he has flare-ups of his condition during which he has cysts 
and boils, and indicated that he had recently undergone I&D 
surgery in 2007 due to several ingrown hairs.  He also 
reported that since the I&D surgery, he had experienced 
several episodes of boils and disfigurement on the left side 
of his face.  The Veteran stated that he was currently 
receiving follow-treatment for his PFB approximately every 
six months, and reported that he develops a boil about every 
60 to 90 days.  Regarding treatment, the Veteran stated that 
he received occasional steroid shots, and was taking four 
medications, including Retin-A.     

During follow-up treatment in June 2008, the VA doctor noted 
that the Veteran was undergoing treatment for PFB and nodular 
cystic acne of the lower face, with two cysts previously 
resected.  The doctor reported that the Veteran continued to 
take daily doxycycline and use benzoyl peroxide wash, as well 
as cleocin and Retin-A solution.  The doctor also noted that 
the Veteran had a persistent lesion on his left malar cheek, 
which had been present for six to eight months and was not 
resolving.  An examination of the scalp, face, neck, chest, 
back, abdomen, and arms, revealed an 8-millimeter papule with 
hyper-pigmentation on the left malar cheek, as well as pitted 
scarring.  The doctor diagnosed the Veteran with PFB with an 
epidermal inclusion cyst of the left malar cheek, injected 
the cyst with Kenalog, advised the Veteran to continue his 
current topical regimen, and reduced his doxycycline dose.  
The doctor also informed him that he could discontinue his 
doxycycline use altogether in three months if he continued 
doing well; however, the following month, the Veteran called 
to report that the lesion on his left cheek seemed to be 
getting worse.  

The Veteran was afforded another VA examination in July 2008.  
At the outset, the examiner reported that he had reviewed the 
Veteran's claims file.  The Veteran reported that his 
breakouts worsened when he shaved his face, causing tender 
bumps that swelled and drained, and which occasionally became 
infected and had to be excised and drained.  The examiner 
reported that the Veteran was currently using topical 
therapies, including clindamycin and Retin-A, and was not 
able to close-shave.  The examiner also noted that the 
Veteran had a persistent knot on his left cheek that has been 
treated with steroid injection without resolution.  On 
examination, the Veteran had hyper-pigmentation and 
lichenfied papules on his neck and cheeks, multiple ice-pick 
and boxcar scars on his bilateral cheeks, large linear scars 
and angular scars on his cheeks, temples, and nose, as well 
as an indurated, hyper-pigmented papule on his left cheek 
with no express pus.  Photographs from this examination have 
been associated with the claims file. The examiner diagnosed 
the Veteran with PFB and cystic acne with scarring, noting 
that these conditions affected approximately 5 percent of his 
exposed body surface and 5 percent of his total body area.  
The examiner went on to provide the opinion that these 
conditions were related to military service, noting that 
shaving during service would have exacerbated this condition 
and that the Veteran had experienced breakouts on his face 
since basic training.  

In August 2008, the Veteran sought treatment for removal of a 
palpable firm scar on the left cheek.  The doctor noted that 
the Veteran had a history of acne with extensive scarring, 
and reported that, on examination, he had a papule that was 
8-millimeters in size on his left cheek that was somewhat 
verucuous, firm, flat, and hyper-pigmented.  The papule was 
removed by shave-excision.  

In an April 2009 statement, the Veteran's friend reported 
that the Veteran had experienced reoccurring facial problems 
such as a swollen jaw and irritation around the mustache 
area, and that the Veteran had complained about tenderness 
and inflammation of his cheeks, jaw, and mustache area.  

In May 2009, the Veteran was afforded a third VA dermatology 
examination.  At the outset, the examiner reported that she 
had reviewed the Veteran's claims file.  The examiner noted 
that the Veteran presented with symptoms including tenderness 
to palpation and intermittent drainage, especially from a 
large cyst on his right cheek.  The Veteran reported that the 
scars on his face were intermittently irritating and itchy, 
and that his lesions caused infrequent sharp pain, especially 
the lesion on his right temple and the lesion on his right 
pre-auricular skin.  

On examination, the Veteran had five significant scars on his 
face.  First, he had a linear scar, 0.3 by 1.8 centimeters in 
area with 1 by 1 centimeters of underlying tissue loss, which 
was hyper-pigmented, soft, and depressed.  This scar was not 
tender to palpation, indurated, inflexible, inflamed, or 
significantly elevated.  Second, he had a linear scar on his 
left temple, 0.1 by 1 centimeter, which was hyper-pigmented 
and soft.  This scar was not adherent to the underlying 
tissue, indurated, inflexible, inflamed, elevated, depressed, 
or tender on palpation.  There was also no tissue loss 
associated with this scar.  Third, there was a 0.2 by 1.2 
centimeter linear scar on his right cheek with 2 millimeters 
of depression, which was hyper-pigmented and soft, but was 
not adherent to the underlying tissue, indurated, inflexible, 
inflamed, or tender on palpation.  There was also no tissue 
loss associated with this scar.  Fourth, the Veteran had a 
0.4 by 4.2 centimeters scar on the right pre-auricular skin 
with 1 millimeter of depression from the surrounding tissue, 
which was hyper-pigmented and soft.  This scar was not 
adherent to the underlying tissue, indurated, inflexible, 
inflammation, or tender on palpation.  There was no 
underlying tissue loss, but the examiner noted that it was 
slightly irregular in texture on palpation.  Fifth, there was 
an irregular, stellate scar on the right temple that was 0.8 
by 1.5 centimeters in size, and which was hyper-pigmented and 
soft.  The scar was not adherent to the underlying tissue, 
indurated, or inflexible; had no underlying tissue loss; was 
not significantly elevated or depressed; and was not tender 
on palpation; however, the examiner noted that this scar was 
greater than 0.6 centimeters wide at it widest part and had 
an irregular surface on palpation.  

The examiner reported that 5 percent of the Veteran's total 
body surface area was affected by his PFB, and that 8 percent 
of his exposed surface area (i.e., his face and neck) was 
affected, and as such, 20 to 40 percent of the Veteran's body 
was not involved with his PFB.  The examiner also reported 
that, over the past year, the Veteran's treatment included 
taking doxycycline orally, and using daily topical 
treatments, including Cleocin, benzyl peroxide, and 
tretinoin. In this regard, the examiner stated that the 
Veteran's skin condition did not require systemic therapy, 
such as use of corticosteroids or other immunosuppressive 
drugs, for a total duration of six weeks.  The examiner went 
on to report that although collectively, the Veteran's scars 
were disfiguring, none of them was individually disfiguring.  
She also stated that there was no distortion or asymmetry of 
any of his features and no loss of function, but indicated 
that his facial scarring appeared to have progressed since 
the last examination.  The examiner then stated that it was 
clear that the Veteran had an overlap between acne and PFB, 
and that the two were etiologically related to each other.  
Finally, she reported that the Veteran would continue to 
require ongoing oral therapy, as well as surgical therapy for 
the large epidermal inclusion cysts secondary to the 
persistent inflammation that he experienced.  

Finally, in December 2009, the Veteran's wife reported that 
she had watched her husband suffer from pain and swelling in 
his face three times a year or more, and stated that he had 
undergone surgery that had caused scarring.  


B.  DC 7820-7806

At the outset, the Board notes that, the Veteran initially 
filed his claim for an increased rating for his PFB with 
cystic acne in August 2005, and that during the pendency of 
his appeal, the schedular criteria by which skin disabilities 
are rated were revised, effective October 23, 2008.  See 73 
Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 
4.118, DCs 7800 to 7805 (2009).  However, because the amended 
regulations apply only to claims received by VA on or after 
October 23, 2008, that version of the scar regulations will 
not be applied here.  See id.  

The Veteran's PFB has been assigned a 10 percent evaluation 
under 38 C.F.R. 4.118, DC 7820-7806.  DC 7820 provides that 
infections of the skin not listed elsewhere (including 
bacterial, fungal, viral, treponemal and parasitic diseases) 
are to be rated as disfigurement of the head, face, or neck 
under DC 7800; as a scar under DC 7801, 7802, 7803, 7804, or 
7805; or as dermatitis or eczema under DC 7806, depending 
upon the predominant disability.  In this case, DCs 7806, 
7800, and 7804, are the only diagnostic codes applicable, as 
the affected part is the head, face, and neck; there are no 
unstable scars; and the condition does not cause limitation 
of motion of the affected part or any limitation of function.  
See 38 C.F.R. § 4.118 DCs 7801-7805.  


C.  DC 7806

Under DC 7806, dermatitis or eczema is assigned a 10 percent 
rating where the condition affects 5 to 20 percent of the 
entire body or 5 to 20 percent of the exposed areas affected, 
or requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during a twelve month period; 
a 30 percent rating is assigned where the condition affects 
20 to 40 percent of the entire body, or 20 to 40 percent of 
the exposed areas affected, or requires intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during a twelve month period; and a 60 percent 
rating is assigned where the condition affects more than 40 
percent of the entire body, or more than 40 percent of the 
exposed areas affected, or requires constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during a twelve month period.  38 
C.F.R. § 4.118 DC 7806 (2007).  

Based on a thorough review of all of the evidence of record, 
the Board finds that the Veteran's PFB with cystic acne does 
not warrant a rating in excess of 10 percent under DC 7806.  
In this regard, the Board notes that at no point during the 
pendency of this appeal has the Veteran's PFB with cystic 
acne been noted to affect more than 20 percent of his entire 
body or more than 20 of the exposed areas affected.  Rather, 
at his October 2005 VA examination, the examiner noted that 
the Veteran's PFB affected 2 percent of his total body 
surface and 4.5 percent of his face.  Additionally, at his 
July 2008 VA examination, the examiner reported that the 
Veteran's PFB with cystic acne and scarring affected 
approximately 5 percent of his exposed body surface and 5 
percent of his total body area.  Finally, at his May 2009 VA 
examination, the examiner reported that 5 percent of the 
Veteran's total body surface area and 8 percent of his 
exposed surface area (i.e., his face and neck) was affected 
by his PFB, and specifically noted that 20 to 40 percent of 
the Veteran's body was not involved with his PFB.  

The evidence of record also fails to show that the Veteran's 
PFB with cystic acne has required intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more.  In this 
regard, the Board acknowledges that the Veteran has fairly 
consistently been prescribed oral medication, including 
doxycycline and tetracycline, throughout the duration of this 
appeal.  Significantly, however, neither of these antibiotic 
medications are a corticosteroid or an immunosuppressive 
drug.  The Board also acknowledges that, throughout the 
duration of this appeal, the Veteran has been treating his 
PFB and cystic acne with numerous topical solutions, 
including Clindamycin/Cleocin-T (an antibiotic cream), 
Tretinoin/Retin-A (an acid form of vitamin A), benzoyl 
peroxide, Clotrimazole (an antifungal cream), and Nystatin 
(another antifungal cream).  Significantly, however, none of 
these topical medications or treatments is a corticosteroid 
or immunosuppressive drug.  The Board notes that the Veteran 
was advised to begin using hydrocortisone cream (a 
corticosteroid hormone) after shaving in February 2007; 
however, this was a one time prescription and at no point 
since has the Veteran been advised to continue such use.  As 
such, there is no indication that the February 2007 
prescription was part of systemic corticosteroid therapy or 
that he was required to use this cream intermittently for a 
total duration of six weeks or more during a one year period.  
Finally, the Board acknowledges that the Veteran has received 
several Kenalog injections in problematic cysts, nodules, and 
pustules throughout the duration of this appeal, including 
injections in October 2004, September 2006, March 2007, and 
June 2008.  In this regard, while the Board notes that 
Kenalog is a corticosteroid, it points out that such 
treatment not been performed intermittently for a total 
duration of six weeks or more.  Rather, as the Veteran 
himself reported at his February 2008 hearing, such treatment 
has only been used occasionally on particularly resistant 
cysts, nodules, and pustules.  Moreover, the Board points out 
that the May 2009 examiner specifically stated that that 
Veteran's PFB treatment has not required systemic therapy, 
such as use of corticosteroids or other immunosuppressive 
drugs, for total duration of six weeks.

Accordingly, because the Veteran's PFB with cystic acne does 
not affect more than 20 percent of his entire body or more 
than 20 percent of the exposed areas affected, and has not 
required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, a rating in excess of 10 
percent under DC 7806 is not warranted in this case.  


D.  DC 7800 

Under DC 7800, disfigurement of the head, face, or neck is 
assigned a 10 percent rating where there is one 
characteristic of disfigurement; a 30 percent rating when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features, or; with two or three characteristics of 
disfigurement; a 50 percent rating when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or; with four or 
five characteristics of disfigurement; and, an 80 percent 
rating when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement. 38 C.F.R. § 4.118, DC 7800 
(2007).

The eight characteristics of disfigurement for purposes of 
evaluation under § 4.118 are (1) a scar of 5 or more inches 
(13 or more cm.) in length; (2) a scar at least one-quarter 
inch (0.6 cm.) wide at widest part; (3) the surface contour 
of a scar is elevated or depressed on palpation; (4) the scar 
is adherent to underlying tissue; (5) the skin is hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); (6) the skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) the underlying soft tissue is 
missing in an area exceeding six square inches (39 sq. cm.); 
and (8) the skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118 
DC 7800, Note (1) (2007). 

Based on a review of all of the evidence of record, the Board 
finds that the Veteran's PFB with cystic acne warrants a 30 
percent rating, but no higher, effective May 26, 2009, under 
DC 7800.  However, for the foregoing reasons, his condition 
does not warrant an evaluation in excess of 10 percent for 
the period from August 9, 2004, to May 25, 2009, under this 
diagnostic code.  

As noted above, a 10 percent rating under DC 7800 
contemplates one characteristic of disfigurement; whereas a 
30 percent rating contemplates two or three characteristics 
of disfigurement.  Such characteristics include scars whose 
surface contour is elevated or depressed on palpation, and 
scars that are at least one-quarter inch (0.6 cm.) wide at 
their widest part.  See 38 C.F.R. § 4.118, DC 7800, Note 1 
(2007).

The October 2005 VA examination report reveals that the 
Veteran had one characteristic of disfigurement at that time; 
specifically, the Veteran had three depressed scars, 
including one on the right side of his face that was 2.75 by 
0.1 centimeters in size and two semi-lunar shaped scars on 
his left cheek.  Although the examiner also noted that the 
Veteran had three palpable superficial acne-form nodules that 
were each less than 0.5 centimeters round that caused areas 
of hyper-pigmentation, because the area of such hyper-
pigmentation caused by these three nodules did not exceed six 
square inches (39 sq. cm.), this is not considered a 
character of disfigurement.  

Similarly, the July 2008 examination report reveals that the 
Veteran had only one characteristic of disfigurement at that 
time; namely, multiple depressed scars, which were described 
as ice-pick scars.  The examiner also noted that the Veteran 
had hyper-pigmented and lichenfied papules on his neck and 
cheeks; however, there is no indication that the area of 
hyper-pigmentation caused by these papules exceeded six 
square inches (39 sq. cm.).  The examiner also noted that the 
Veteran had large linear scars and angular scars on his 
cheeks, temples, and nose; however, there is no indication 
from the examination report that any of these scars were 5 or 
more inches long (13 or more cm.), or at least one-quarter 
inch (0.6 cm.) wide at their widest part.  Additionally, the 
examiner noted that the Veteran had an indurated, hyper-
pigmented papule on his left cheek; however, there is no 
indication that the area of indurated skin resulting from 
this papule exceeded six square inches (39 sq. cm.).  
Finally, there is no indication from the July 2008 
examination report that the Veteran had any scars that were 
adherent to the underlying tissue, or that he had any areas 
of skin with an abnormal texture (irregular, atrophic, shiny, 
scaly, etc.) or with missing underlying soft tissue exceeding 
six square inches (39 sq. cm.). 

It was not until his May 2009 VA examination that the Veteran 
was shown to have two characters of disfigurement; 
specifically, three scars whose surface contours are 
depressed, and one scar that is at least one-quarter inch 
(0.6 cm.) wide at its widest part.  In this regard, the Board 
notes that the May 2009 VA examiner noted that the Veteran 
had a depressed linear scar that was 0.3 by 1.8 centimeters 
in area, a 0.2 by 1.2 centimeter linear scar with 2 
millimeters of depression, a 0.4 by 4.2 centimeters scar with 
1 millimeter of depression from the surrounding tissue; and 
an irregular, stellate scar on the right temple that was 0.8 
by 1.5 centimeters in size and which is greater than 0.6 
centimeters wide at it widest part.  
  
Accordingly, the evidence shows that the Veteran's PFB with 
cystic acne has been manifested by two characteristics of 
disfigurement since his May 26, 2009, VA examination, but not 
earlier, and as such, the Veteran has met the criteria for a 
30 percent disability rating under DC 7800 rating from that 
date, forward.  

However, while the Veteran's symptomatology warrants a 30 
percent rating from May 26, 2009, forward, his total 
disability picture does not rise to the severity required for 
a 50 percent rating.  In this regard, the Board notes that, 
at his May 2009 examination, the Veteran was not noted to 
have any scars that are 5 or more inches long, adherent to 
underlying tissue, or indurated and inflexible, and was not 
noted to have any areas of hypo-pigmented skin.  While the 
Veteran was noted to have five hyper-pigmented scars, which 
in total, cover an area of 17.46 centimeters (1.8 by 9.7 
centimeters), because the area of hyper-pigmentation does not 
exceed six square inches (39 sq. cm.), this is not considered 
a character of disfigurement.  Similarly, although the 
Veteran was noted to have a scar with 1 by 1 centimeter of 
underlying tissue loss, because the area of underlying soft 
tissue loss is less than six square inches (39 sq. cm.), this 
is not considered a character of disfigurement.  Finally, 
while the Veteran does have a scar that is 1.2 centimeters in 
area (0.8 by 1.5 centimeters) with an irregular surface on 
palpation, because the area of this irregular scar does not 
exceed six square inches (39 sq. cm.), it is not considered a 
character of disfigurement.  As such, the evidence of record 
fails to show that the Veteran has more than three 
characteristics of disfigurement.  Moreover, at no point has 
the Veteran been noted to have palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features.  See 38 C.F.R. § 4.119, DC 7800 
(2007).  Rather, he was specifically noted to have no 
distortion or asymmetry of any of his features at his May 
2009 VA examination.  Thus, a rating in excess of 30 percent 
under DC 7800 is not warranted in this case.  


E.  DC 7804

As noted above, a Veteran can receive separate disability 
ratings for different problems or residuals of an injury as 
long as the separate ratings are not for the "same 
disability" or the "same manifestation" (i.e., the 
symptomatology for any one of the conditions is not 
duplicative of, or overlapping with, the symptomatology of 
the other conditions).  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  

Under 38 C.F.R. § 4.118, DC 7804 (2007), a 10 percent rating 
is available for superficial scars that are painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804, 
Note (1) (2008).  In this regard, the Board acknowledges 
that, at his May 2009 VA examination, the Veteran reported 
that his lesions cause infrequent sharp pain, and during VA 
treatment, the he has reported that his nodules are tender 
and painful.  See September 2006 and March 2007 VA treatment 
records.  Significantly, however, at no point during this 
appeal have any of the Veteran's scars been noted to be 
painful on examination, and at his May 2009 examination, the 
examiner specifically noted that none of his scars were 
tender on palpation.  Accordingly, a separate 10 percent 
rating under 38 C.F.R. § 4.118, DC 7804, is not warranted in 
this case.  


F.  DC 7828

The Board has also considered whether the Veteran is entitled 
to a higher rating at any point during the pendency of this 
appeal under DC 7828, which rates acne.  Under DC 7828, a 10 
percent rating is assigned for deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck, or deep acne other than on the face and 
neck; and a 30 percent rating is assigned for deep acne 
affecting 40 percent or more of the face and neck.  38 C.F.R. 
§ 4.119, DC 7828 (2007).  Significantly, a rating in excess 
of 30 percent is not available under DC 7828.  See id.  

Based upon a full review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to a 
disability rating in excess of 10 percent for the Veteran's 
PFB with cystic acne under DC 7828.  In this regard, the 
Board acknowledges that the Veteran has undergone numerous 
treatments for deep inflamed nodules and pus-filled cysts 
throughout the duration of this appeal, including receiving 
several Kenalog injections, undergoing cyst excision, taking 
tetracycline and doxycycline, and using several topical 
creams.  Significantly, however, at no point has the 
Veteran's PFB with cystic acne been reported to affect 40 
percent or more of his face or neck.  Rather, as discussed 
above, at his October 2005 VA examination, the examiner noted 
that the Veteran's PFB affected 4.5 percent of his face, and 
at his July 2008 VA examination, the examiner noted that the 
Veteran's PFB and cystic acne with scarring affected 
approximately 5 percent of his exposed body surface and 5 
percent of his total body area.  Finally, at his May 2009 VA 
examination, the examiner reported that 8 percent of his 
exposed surface area (i.e., his face and neck) was affected 
by his PFB.  

Accordingly, because the evidence fails to show that the 
Veteran's deep inflamed nodules and pus-filled cysts affect 
40 percent or more of his face and neck, but rather, affect 
at most 8 percent of his face and neck, he is not entitled to 
a higher rating for his PFB with cystic acne under DC 7828.  


III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b) (2009).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's PFB with cystic 
acne are not shown to cause any impairment that is not 
already contemplated by the rating criteria, and the Board 
finds that the rating criteria reasonably describe his 
disability.  For these reasons, referral for consideration of 
an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to a rating in excess of 10 percent for PFB with 
cystic acne from August 9, 2004, to May 25, 2009, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, effective May 26, 2009, a 30 percent 
rating for PFB with cystic acne is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


